UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1688


KHALED ASSAAD,

                 Petitioner,

          v.

JEFFERSON B. SESSIONS III, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 13, 2017                  Decided:   March 22, 2017


Before DUNCAN, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeremy L. McKinney, MCKINNEY IMMIGRATION LAW, Greensboro, North
Carolina, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Papu Sandhu, Assistant Director,
Kate D. Balaban, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Khaled Assaad, a native of Lebanon and a citizen of Belize,

petitions for review of an order of the Board of Immigration

Appeals    (Board)         dismissing         his    appeal    from       the    immigration

judge’s     decision            denying        his     applications             for     asylum,

withholding      of    removal,       and      protection       under      the     Convention

Against    Torture.             We   have      thoroughly       reviewed        the     record,

including    the      transcript         of    Assaad’s      merits     hearing        and     all

supporting evidence.             We conclude that the record evidence does

not compel a ruling contrary to any of the agency’s factual

findings,     see      8     U.S.C.       § 1252(b)(4)(B)           (2012),           and     that

substantial      evidence         supports       the    Board’s       decision,         INS    v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).

     Accordingly,          we     deny    the       petition    for       review       for    the

reasons stated by the Board.                   See In re Assaad (B.I.A. May 19,

2016).     We dispense with oral argument because the facts and

legal    contentions        are      adequately        presented      in    the       materials

before    this   court      and      argument        would    not   aid    the     decisional

process.

                                                                           PETITION DENIED




                                                2